DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14-19, 21 and 26 are rejected under 35 U.S.C. 102(a)(2) as being Hu et al. (US 2017/0155891), provided in IDS.
Hu et al. disclose (at least in Figs. 1, 1A and 5):

    PNG
    media_image1.png
    339
    436
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    359
    504
    media_image2.png
    Greyscale

Claim 14:	A 3D display element comprising:
a light-emitting component 1 configured to emit light
an optical arrangement 20
wherein the light-emitting component 1 comprises a plurality of triplets 10, each triplet comprising a first 11, a second 12 and a third 13 light-emitting region
wherein the triplets 10 are arranged side by side in a first lateral plane
wherein the regions 11/12/13 are arranged side by side in the first lateral plane
wherein the optical arrangement 20 is configured to diverge light of adjacent triplets passing through the optical arrangement, and wherein light of a triplet passing through the optical arrangement is mixed (par. [0040])
Claim 15:
wherein the first, second and third regions 11/12/13 are configured to emit pairwise light of a different wavelength range (par. [0040]: red light-emitting unit 11, green light-emitting unit 12 and blue light-emitting unit 13)
Claim 16:
wherein the optical arrangement 20 comprises a first optical element 21 and a second optical element 22, and wherein the first and second optical elements are successively arranged in a beam direction in a beam path of the light (at least in Figs. 1, 1A)
Claim 17:
wherein the first optical element 21 comprises a lens array in which a plurality of lenses are arranged side by side in a second lateral plane, and wherein a number of triplets is greater than a number of lenses of the lens array (Fig. 5)
Claim 18: 
wherein the lens array comprises a plurality of cylindrical lenses (Fig. 5)
Claim 19:
wherein the first lateral plane and/or the second lateral plane are curved (Fig. 17 or Fig. 18)
Claim 21:
wherein triplets associated with a common lens are arranged side by side in at least two directions along the first lateral plane (Fig. 5)
Claim 26:
wherein the first, second and third regions 11/12/13 are arranged side by side along a common lateral direction (Figs. 1, 5)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (US 2017/0155891), provided in IDS.
Claim 20:
	Hu et al. do not explicitly disclose wherein a lens of the lens array is arranged in a beam path of light of at least five triplets. 
	Even though Hu et al. disclose (at least in Fig. 1) wherein a lens of the lens array arranged in a beam path of light of two triplets 10, it would have been obvious to one of ordinary skill in the art to have a lens of the lens array arranged in a beam path of light of at least five triplets by making the lens larger. 
Doing so would still be able to achieve seamless splicing and free-form surface 3D display screen (Hu et al., par. [0009]) (as it would when having the lens in the lens array arranged in a beam path of light of two triplets).
Claims 14-17, 21 and 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai et al. (US 2006/0176245), provided in IDS.
Sakai et al. disclose (at least in Figs. 1-2):

    PNG
    media_image3.png
    451
    647
    media_image3.png
    Greyscale

Claim 14:	A 3D display element (Abstract; at least Figs. 1-2) comprising: 
a light-emitting component (display 106 considered as a light-emitting component) configured to emit light
an optical arrangement (comprising elements 101 and 102), wherein the light-emitting component comprises a plurality of triplets 107a/107b/107c, each triplet comprising a first, a second and a third light-emitting region (triplet 107a comprising first, second and third light-emitting regions 104Ra/104Ga/104Ba; triplet 107b comprising first, second and third light-emitting regions 104Rb/104Gb/104Bb; triplet 107c comprising first, second and third light-emitting regions 104Rc/104Gc/104Bc)
wherein the triplets 107a/107b/107c are arranged side by side in a first lateral plane (Fig. 2)
wherein the regions 104 are arranged side by side in the first lateral plane (Fig. 2)
wherein the optical arrangement (101 and 102) is configured to diverge light of adjacent triplets passing through the optical arrangement (implicit property of the lens plate 101 in Fig. 1; par. [0001]-[0006])
wherein light of a triplet passing through the optical arrangement is mixed (Fig. 1; par. [0019])
Claim 15:
wherein the first, second and third regions are configured to emit pairwise light of a different wavelength range (Fig. 1)
Claim 16:
wherein the optical arrangement comprises a first optical element 101 and a second optical element 102, and wherein the first and second optical elements are successively arranged in a beam direction in a beam path of the light (Fig. 1)
Claim 17:
wherein the first optical element 101 comprises a lens array in which a plurality of lenses are arranged side by side in a second lateral plane, and wherein a number of triplets is greater than a number of lenses of the lens array (Fig. 1)
Claim 21:
wherein triplets associated with a common lens are arranged side by side in at least two directions along the first lateral plane (Figs. 1-2)
Claim 23: 
wherein the second optical element is arranged in the beam path between the light-emitting component and the first optical element, wherein the second optical element is a grating which forms a frame around each triplet respectively, and wherein the second optical element is arranged in a focal plane of the first optical element (Figs. 1, 7, 13d; pars. [0093]-[0094])
Claim 24:
wherein a depth of the second optical element, measured perpendicular to the first lateral plane, is at least half an edge length of a triplet in the first lateral plane (the depth “H” of the element 102 is 100 µm (par. [0052]), and the edge length “p2” of the pixels along the pixel longitudinal axis is 143 µm (pars. [0048]-[0049]). Therefore, the depth is at least half an edge length of a triplet in the first lateral plane.)
Claim 25:
wherein the depth of the second optical element 102 varies along the first lateral plane (Fig. 1)
Claim 26:
wherein the first, second and third regions are arranged side by side along a common lateral direction (Fig. 2)
Claim 27:	A 3D display element (Abstract; at least Figs. 1-2) comprising: 
a light-emitting component (display 106 considered as a light-emitting component) configured to emit light
an optical arrangement (comprising elements 101 and 102) comprises a plurality of triplets 107a/107b/107c, each triplet comprising a first, a second and a third light-emitting region (triplet 107a comprising first, second and third light-emitting regions 104Ra/104Ga/104Ba; triplet 107b comprising first, second and third light-emitting regions 104Rb/104Gb/104Bb; triplet 107c comprising first, second and third light-emitting regions 104Rc/104Gc/104Bc)
wherein the triplets 107a/107b/107c are arranged side by side in a first lateral plane (Fig. 2)
wherein the regions 104 are arranged side by side in the first lateral plane (Fig. 2)
wherein the optical arrangement comprises a first optical element 101 and a second optical element 102 
wherein the second optical element 102 is a grating which forms a frame around each triplet respectively (Figs. 1-2, 7, 13d; pars. [0093]-[0094])
wherein the first 101 and second 102 optical elements are arranged in direct contact with each other (Fig. 1)
wherein the optical arrangement is configured to diverge light of adjacent triplets passing through the optical arrangement (implicit property of the lens plate 101 in Fig. 1; par. [0001]-[0006])
wherein light of a triplet passing through the optical arrangement is mixed (Fig. 1; par. [0019])
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Sakai et al. (US 2006/0176245), provided in IDS, in view of Ohbisu et al (US 2015/0261000), provided in IDS, and Hoshi et al. (US 5943166).
Claim 22:
	Sakai et al. do not explicitly disclose wherein the first optical element is arranged in the beam path between the light-emitting component and the second optical element, wherein the second optical element is a diffractive optical element, and wherein the light-emitting component is arranged in a focal plane of the first optical element. 
	Ohbisu et al. disclose (at least in Figs. 3-4) a diffraction grating sheet 200 disposed between a lens sheet 120 and a print member 110 (wherein on the print member, a stereoscopic image including a right eye image and a left eye image is printed (par. [0049]) to allow viewers to perceive a 3D image correctly (pars. [0128], [0131]).
	Hoshi et al. disclose positions of the diffracting grating 11 and the lens 12 are changed to replace each other (Fig. 3; col. 6, lines 46-48).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sakai et al.’s with the teaching of Ohbisu et al. and Hoshi et al. to have the first optical element arranged in the beam path between the light-emitting component and the second optical element, wherein the second optical element is a diffractive optical element, and wherein the light-emitting component is arranged in a focal plane of the first optical element. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH NHAN P NGUYEN whose telephone number is (571)272-1673.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H. Caley can be reached on 571 272 2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THANH NHAN P NGUYEN/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
-- March 24, 2021